129 F.3d 1255
William La Tourettev.New Jersey Board of Bar Examiners; William La Tourette v.John R. Hold-Harris Jr., Chair State Bar of Examiners,Richard J. Bartlett, Laura Swan, Charles T. Beeching, Jr.,Ira P. Sloane, Members State Board of Law Examiners, StateBoard of Law Examiners, John Doe, #1-10, Jane Doe #1-10, DoeInc.; William La Tourette v. New Jersey Board of BarExaminers, Evan W. Jahos, Mary Ann Burgess, Ronald J.Freeman, Jeffrey M. Kadish, Donald
NO. 96-5790
United States Court of Appeals,Third Circuit.
Sept 17, 1997

1
Appeal From:  D.N.J. ,Nos.96cv1864, 96cv2224, 96cv2478 ,


2
Brown and Barry, JJ.


3
Affirmed.